Judgment, Supreme Court, Bronx County (Anita Florio, J.), entered May 29, 1990, which, upon a jury verdict, found in favor of plaintiff in the sum of $493,764.90, including interest and costs, unanimously affirmed, with costs.
Plaintiff established a prima facie case of negligence against defendant, the owner of a warehouse/garage where plaintiff slipped and fell on a 2 to 3 foot wide grease spot. The testimony showed that grease spots appeared regularly in the warehouse, where various delivery trucks were garaged requiring the regular use of "Speedy Dry”, an absorbent, and that the area had not been cleaned in six hours. Plaintiff, a salesperson, appeared at the premises to pick up a shipment *316of products. On this evidence, the jury could rationally infer that defendant had actual knowledge of a recurring and hazardous condition. Under these circumstances, defendant was charged with constructive notice of each specific reoccurrence of that condition. (Weisenthal v Pickman, 153 AD2d 849.) The jury’s determination that plaintiff was not negligent despite her failure to see the grease spot, was not against the weight of the evidence. (Nallan v Helmsley-Spear, Inc., 50 NY2d 507.)
The verdict for conscious pain and suffering did not deviate materially from reasonable compensation, in view of testimony that plaintiff lacerated her forehead and fractured her left wrist, which resulted in substantial pain and permanent deformity and impairment of physical activity. (Christopher v Great Atl. & Pac. Tea Co., 161 AD2d 274, rearg denied 166 AD2d 334, lv denied 76 NY2d 1003.) Concur—Rosenberger, J. P., Wallach, Kupferman, Kassal and Smith, JJ.